Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 18 August 1816
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
            
              Mon très respectable Ami,
                18 Aoust 1816.
            
            Il m’a paru que je ne pouvais faire aucun meilleur usage de votre Lettre relative à Mr de Tracy que de lui en envoyer copie. C’est ce que j’ai fait.
            Quant à la partie de Son ouvrage qui n’êtait pas encore traduite, qui ne l’a pas bien êté par la Personne à qui Mr Duane en a remis le travail, et que vous avez ou retraduite ou corrigée, je Suis assez d’avis que vous la donniez à imprimer à Mr Milligan,  qui, conjointement avec Mr R. Chew-Weightman a fait à George Town une Superbe édition de Malthus.
            Mais je vous demanderai Si ce nouveau Volume est une continuation du Commentaire Sur l’Esprit des Loix, ou un Traité particulier d’Economie politique, mis Simplement à la Suite de l’autre ouvrage par analogie des Sujets.
            Si c’est le premier cas, il vaut mieux assortir les deux Editions.
            Si c’est le Second, il n’y a pas d’inconvénient de rendre l’Edition de cet ouvrage, entierement propre à l’Auteur, plus belle que ne l’a êté celle de Son Commentaire Sur le travail d’un autre Ecrivain: quelque justes qu’aient êté les Succès et du Commentateur et de l’Auteur primitif.
            Il me paraît que vous aviez Songé à en donner aussi une Edition française. Si vous persistiez dans cette idée, je me chargerais volontiers d’en corriger les épreuves. C’est tout ce à quoi je pourrais Servir: Car vous avez vu combien je Suis loin de pouvoir être utile à aucune édition anglaise.
            Je resterai un Ecrivain Français Supportable; Je ne pourrai jamais devenir un bon Ecrivain anglais; et pressé par mon âge de jetter Sur le papier Ce que je puis avoir encore d’idées Sur les Gouvernemens en général, et les Républiques nées ou à naitre en particulier, je ne peux plus mettre à l’étude des mots la force dont je n’ai pas de trop pour la Science des choses. Je Suis obligé d’employer la langue dans laquelle j’écris avec facilité.
            
            Combien je regrette, mon cher Ami, que vous n’ayiez pas fait traduire il y a Seize ans mon ouvrage Sur l’Education dans votre Pays.
            Elle y Serait présentement en pleine vigueur. Nous avons perdu dix années d’utilité publique.
            On ne peut plus faire les Livres classiques en Europe. 
Ils y Seraient Souillés par les Prêtres.
            Le Gouvernement des Etats unis ne voudra pas les payer. Celui des Républiques de l’Amérique espagnole ou portugaise Sera encore quelques années agité par des guerres auxquelles le véritable Peuple du Pays ne prend interêt, ni part. Et même après la victoire de la liberté politique, les
				chaines du Catholicisme, du Christianisme même qui depuis dix huit Siecles n’est plus la Religion de Jesus-Christ, péseront Sur la raison, Sur la morale, Sur la philosophie, Sur le bon Sens, Sur l’équité, gêneront plus ou moins la Liberté religieuse, continueront de calomnier Dieu et les Hommes.
            Ne nous dégoutons pas, ne nous désolons pas, mon excellent Ami. Travaillons tant que la nature nous en laissera la force.
            Nous ne pouvons encore Semer que du gland Sur des terres assez mal préparées. Il poussera des Chênes, Sous lesquels, quelques Siecles après nous, les Hommes et les Animaux Se promeneront, peupleront avec Sureté, avec abondance, avec délices.
            Je présente mes hommages à Madame votre Fille, et à Ses aimables Filles y comprise Septimia.
            
              Et je vous embrasse avec respect et tendresse.
              DuPont (de nemours)
            
          
          
            Je ne quitterai plus l’Amérique. Ma Femme Sera ici au mois de mai prochain. Je n’aurais pas le bonheur que ma mort fût utile à la France. Il faut tâcher que le reste de ma vie le Soit aux Etats Unis et au monde. Utinam!
            Nous aurons à faire les livres classiques par Souscription. Cela ne coutera que douze mille dollars. Il nous Suffira de cent personnes.
            N’est-il pas à craindre que les cruautés réciproques entre les Espagnols d’Europe et les Espagnols créoles, ne fassent naitre, chez les véritables indigênes et les Sang-mêlés, l’idée de laisser les hommes blancs S’affaiblir et S’exterminer; puis de les achever tous une nuit ou un matin, et de ne conserver que des Hommes rouges? Triste uniforme que celui de la peau!
            Une telle pensée peut germer chez un Peuple timide, longtems insulté, longtems opprimé par une Race étrangere.
            On ne peut trop Se hâter d’admettre au plus complet droit de cité les Hommes de Sang rouge ou mêlé; ou au moins ceux d’entre eux qui sont Propriétaires de terres et le deviendront: C’est le meilleur moyen d’exciter au travail, d’inspirer l’esprit public, de tenir au plus bas taux possible l’interêt des Capitaux, partant de favoriser le commerce et l’industrie
            Notre Science de l’Economie politique S’avance, et demande encore beaucoup de travail.
            Celle des Finances est faite, mais n’est pas crue; elle est encore loin d’influer Sur l’opinion publique.
            Elle n’a pas du tout germé chez votre race anglaise., Elle qui a encore le mauvais Sang et le mauvais Sens de Ses Peres.
            Mon Ami, nous Sommes des Limaçons et nous avons à monter Sur les Cordilieres. Par dieu il y faut monter!
          
         
          Editors’ Translation
          
            
              
                My very respectable Friend,
                  18 August 1816.
              
              It seemed to me that I could make no better use of your letter about Mr. de Tracy than to send him a copy of it. I have done so.
              Regarding the part of his book that has not yet been translated or which had been badly translated by the person to whom Mr. Duane had given the work and that you had either retranslated or corrected, in my opinion you should give it to Mr. Milligan for printing. He produced in Georgetown, along with Mr. R. Chew Weightman, a superb edition of Malthus.
              But, I will ask you, is this new volume a continuation of the Commentary and Review of Montesquieu’s Spirit of Laws or a distinct treatise on political economy placed at the end of the other work simply because of the similarity of subject matter?
              In the first case, it is better for the two editions to match.
              In the second, there is no objection to making the edition of this work, written entirely by the author, more beautiful than his commentary on the work of another writer, however successful the commentator and the original author may have been.
              It seems to me that you had also contemplated producing a French edition. If this is still your idea, I would willingly take on the responsibility for correcting the proofs. This is all I can do to help; you have seen how useless I am to any English edition.
              I will remain a tolerable writer in French. I will never be a good one in English. Pressed by age to throw down on paper any ideas I might still have on governments in general and, in particular, on republics in existence or still to come, I can no longer apply to the study of words the limited strength that I can still bring to the science of things. I am obliged to employ the language in which I write with ease.
              How I regret, my dear friend, that you did not have my work on education in your country translated sixteen years ago.
              It would now be fully in force. We have lost ten years of public usefulness.
              Classical books can no longer be published in Europe. They would be defiled by the priests.
              
              The government of the United States will not want to pay for them. Those of the republics of Spanish or Portuguese America will continue for some years to be agitated by wars in which their true people take no interest or part. Even after winning their political liberty, the
			 chains of Catholicism, even Christianity, which has not been the religion of Jesus Christ for eighteen centuries, will weigh down reason, morality, philosophy, common sense, and equity, hinder religious freedom to a greater or lesser degree, and continue to slander God and men.
              Let us not be disgusted or distressed, my excellent friend. Let us work as long as nature grants us sufficient strength.
              For now we can only sow acorns on rather poorly prepared soil. Oak trees will grow, under which, a few centuries after us, men and animals will walk and multiply in safety, abundance, and delight.
              I send my regards to Madam your daughter and her kind daughters, including Septimia.
              
                And I embrace you with respect and tenderness.
                 DuPont (de nemours)
              
            
            
              I will not leave America again. My wife will be here next May. I will not have the happiness of knowing that my death proved useful to France. I must try  to make the rest of my life of use to the United States and the world. Utinam!
              We will do the classical books by subscription. It will only cost twelve thousand dollars. One hundred people will be sufficient for us.
              Should we not fear that the reciprocal cruelties of the European and the creole Spaniards will create among the indigenous peoples and those of mixed blood the idea of letting the whites become weaker through their extermination of one another and then of finishing them all off one night or morning and only preserving red men? Skin is a sorry uniform!
              Such a thought can form among timid people who have long been insulted and oppressed by a foreign race.
              Complete citizenship  rights cannot be given too soon to men of red or mixed blood or, at least, to those who are or will become landowners. This is the best way to motivate people to work, inspire public spirit, keep interest rates on capital as low as possible, and thereby promote commerce and industry
              Our science of political economy is progressing, but it still requires a lot of work.
              That of finance is mature, but it is not believed; it is far from having any influence over public opinion.
              It has not taken root at all with your English race, which still has the bad blood and opinions of its fathers.
              My friend, we are snails, and we have to climb cordilleras. By God, we must climb them!
            
          
        